--------------------------------------------------------------------------------

SHARE CANCELLATION/RETURN TO TREASURY AGREEMENT

THIS AGREEMENT made the 27th day of May, 2008

BETWEEN:

Chancery Resources, Inc.
(the "Company")

AND:

Geoffrey Gachallan
("Gachallan")

WHEREAS:

A. Gachallan is the holder of 121,000,000 post split shares of the Company’s
common stock and agrees herein to cancel 119,000,000 of such shares (the
“Gachallan Shares”);

B. Gachallan agrees to the cancellation of the Gachallan Shares as he has ceased
acting as a director or officer of the Company, has no involvement with the
Company’s current or proposed business operations and seeks to benefit the
Company’s minority shareholders with such cancellation; and

C. Each of the Company, and Gachallan deem it to be in their respective best
interests to immediately cancel the Gachallan Shares.

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants contained herein (the sufficiency whereof is hereby acknowledged by
the parties hereto), the parties hereby agree to and with each other as follows:

1.

CANCELLATION OF GACHALLAN SHARES

      1.1

The Gachallan Shares shall be cancelled effective on the date of this Agreement.

      2.

RELEASE

      2.1

Gachallan, together with his heirs, executors, administrators, and assigns, does
hereby remise, release and forever discharge the Company, its respective
directors, officers, shareholders, employees and agents, and their respective
successors and assigns, of and from all claims, causes of action, suits and
demands whatsoever which Gachallan ever had, now or may have howsoever arising
out of the original grant and this cancellation of the Gachallan Shares.

      3.

COUNTERPARTS

      3.1

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.

      4.

ELECTRONIC MEANS

      4.1

Delivery of an executed copy of this Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Agreement as of
the date set forth on page one of this Agreement.


--------------------------------------------------------------------------------

- 2 -

5.

FURTHER ASSURANCES

      5.1

As and so often as may be required, the parties will execute and deliver all
such further documents, do or cause to be done all such further acts and things,
and give all such further assurances as in the opinion of the Company or its
counsel are necessary or advisable to give full effect to the provisions and
intent of this Agreement.

      6.

PROPER LAW

      6.1

This Agreement will be governed by and construed in accordance with the law of
the State of Nevada.

      7.

INDEPENDENT LEGAL ADVICE

      7.1

Gachallan hereby acknowledge that this Agreement was prepared by Macdonald
Tuskey for the Company and that Macdonald Tuskey does not represent Gachallan.
By signing this Agreement, Gachallan confirms that he fully understands this
Agreement and (a) has obtained independent legal advice or (b) waives the right
to obtain independent legal advice.

IN WITNESS WHEREOF the parties have executed and delivered this Agreement.

CHANCERY RESOURCES, INC.

Per: /s/ Julio Restrepo Gutierrez   Authorized Signatory

/s/ Greg Gachallan
GREG GACHALLAN

--------------------------------------------------------------------------------